NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



RICHARD B. BURKE, Individually,                )
d/b/a RICHARD B. BURKE,                        )
ATTORNEY,                                      )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D18-1976
                                               )
WELLS FARGO BANK, NATIONAL                     )
ASSOCIATION,                                   )
                                               )
             Appellee.                         )
                                               )

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Martin E. Leach of Feiler & Leach, P.L., for
Coral Gables, Appellant.

Ronald M. Emanuel of Emanuel & Zwiebel,
PLLC, Plantation, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and SLEET, JJ., Concur.